UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 9, 2008 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 900 Sandhill Road, Reno, Nevada (Address of principal executive offices) 89521 (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item2.02 Results of Operations and Financial Conditions Item 9.01Financial Statements and Exhibits Signatures Ex-99.1 Item2.02. Results of Operations and Financial Conditions On Septemer 9, 2008, GameTech International, Inc. released a press release reporting financial results for the third quarter ended July 31, 2008. A copy of this press release is attached hereto as Exhibit 99.1 and is hereby incorporated by reference into this Item 2.02 The information in this Report on Form 8-K (including the exhibits) is furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for the purpose of Section 18 of the Securities and Exchange Act of 1934 or otherwise subject to the liabilities of that section. Item9.01. Financial Statements and Exhibits. (d) Exhibits 99.1 Press release issued by GameTech International, Inc., dated September 8, 2008 entitled “GameTech Reports 3rd Quarter 2008Fiscal Results.” - 3 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GAMETECH INTERNATIONAL, INC. By: /s/ Marcia Martin Marcia Martin CFO Date:
